Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 7/14/2022 are entered and acknowledge. Claims 1-20 are currently pending in the instant application.


Drawings

The drawings filed on 7/14/2022 have been considered.


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 7/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reasons: 
“the Claim is directed to computer-readable storage media which is interpreted as non-statutory as being directed to transitory  medium.  The specification is silent regarding the meaning of this term.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).” 

Applicant's is suggested to include the word "non-transitory" for further clarification. 



Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Patent 11,431,566 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.



Instant Application
Patent 11,431,566 B1
1: An apparatus comprising: 
a wireless transceiver: 
one or more memories; and 
one or more processors that are configured to cause the apparatus to: 
obtain sensed data from one or more sensor devices, wherein the one or more sensor devices generate the sensed data according to respective sensor settings while moving along a path, wherein at least a part of the path is inside an apparatus; 
generate one or more new respective sensor settings for at least one of the one or more sensor devices based on the sensed data; and 
transmit the one or more new respective sensor settings to the at least one of the one or more sensor devices while the at least one of the one or more sensor devices moves along the path.

2. The apparatus of claim 1, wherein the one or more processors are further configured to cause the apparatus to: 
detect an anomaly based on the sensed data.

3. The apparatus of claim 2, wherein the one or more processors are further configured to cause the apparatus to: 
detect a location of the anomaly on the path.

4. The apparatus of claim 3, wherein the at least one of the one or more sensor devices is upstream of the location of the anomaly on the path.

5. The apparatus of claim 2, wherein the one or more new respective sensor settings are generated based on the anomaly.

6. The apparatus of claim 1, wherein, to transmit the one or more new respective sensor settings to the at least one of the one or more sensor devices, the one or more processors are further configured to cause the apparatus to:
transmit the one or more new respective sensor settings to another of the one or more sensor devices, which retransmits the one or more new respective sensor settings.

7. The apparatus of claim 1, further comprising:
a wireless-power transmitter that is configured to supply wireless power to the one or more sensor devices.

8. A method comprising:
obtaining sensed data from one or more sensor devices, wherein the one or more sensor devices generate the sensed data according to respective sensor settings while moving along a path, wherein at least a part of the path is inside an apparatus;
generating one or more new respective sensor settings for at least one of the one or more sensor devices based on the sensed data; and
transmitting the one or more new respective sensor settings to the at least one of the one or more sensor devices while the at least one of the one or more sensor devices moves along the path.

9. The method of claim 8, further comprising:
detecting an anomaly based on the sensed data.

10. |The method of claim 9, further comprising:
detecting a location of the anomaly on the path.

11. |The method of claim 10, wherein the at least one of the one or more sensor devices is upstream of the location of the anomaly on the path.

12. The method of claim 9, wherein the one or more new respective sensor settings are generated based on the anomaly.

13. The method of claim 8, wherein transmitting the one or more new respective sensor settings to the at least one of the one or more sensor devices includes:
transmitting the one or more new respective sensor settings to another of the one or more sensor devices, which retransmits the one or more new respective sensor settings.

14: The method of claim 8, further comprising:
detecting an anomaly signature based on the sensed data;
obtaining additional sensed data from one or more sensor devices after detecting the anomaly signature;
determining that that the additional sensed data do not include the anomaly signature; and
after determining that that the additional sensed data do not include the anomaly signature, generating one or more newer respective sensor settings for one or more of the one or more sensor devices based on the sensed data; and
transmitting the one or more newer respective sensor settings to the one or more of the one or more sensor devices while the one or more of the one or more sensor devices move along the path.

15. One or more computer-readable storage media storing instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising:
obtaining sensed data from one or more sensor devices, wherein the one or more sensor devices generate the sensed data according to respective sensor settings while moving along a path, wherein at least a part of the path is inside an apparatus;
generating one or more new respective sensor settings for at least one of the one or more sensor devices based on the sensed data; and
transmitting the one or more new respective sensor settings to the at least one of the one or more sensor devices while the at least one of the one or more sensor devices moves along the path.

16. The one or more computer-readable storage media of claim 15, wherein the operations further comprise:
detecting an anomaly based on the sensed data.

17. The one or more computer-readable storage media of claim 16, wherein the operations further comprise:
detecting a location of the anomaly on the path.

18. The one or more computer-readable storage media of claim 17, wherein the at least one of the one or more sensor devices is upstream of the location of the anomaly on the path.

19. The one or more computer-readable storage media of claim 16, wherein the one or more new respective sensor settings are generated based on the anomaly.

20. The one or more computer-readable storage media of claim 15, wherein transmitting the one or more new respective sensor settings to the at least one of the one or more sensor devices includes:
transmitting the one or more new respective sensor settings to another of the one or more sensor devices, which retransmits the one or more new respective sensor settings.

1. A system comprising: a plurality of sensor arrays, wherein each sensor array of the plurality of sensor arrays includes multiple sensors, includes a wireless transceiver, includes one or more processors, and is configured to: 
generate sensed data, according to sensor settings, while moving along a path, wherein at least a part of the path is in or on an apparatus, and wherein the plurality of sensor arrays move relative to the apparatus while moving along the path; 
while moving along the path, transmit data to, and receive data from, other sensor arrays of the plurality of sensor arrays that are also moving along the path; and 
while moving along the path, change one or more of the sensor settings based on the received data.

2. The system of claim 1, wherein each of the plurality of sensor arrays is further configured to: detect an anomaly based on the sensed data.

3. The system of claim 2, wherein each of the plurality of sensor arrays is further configured to: transmit, while moving along the path, data that include a notification of the anomaly to the other sensor arrays of the plurality of sensor arrays.

4. The system of claim 1, wherein the sensed data include data sensed at different locations on the path.

5. The system of claim 1, wherein the one or more processors are configured to: 
determine if the received data were received from a sensor array, of the plurality of sensor arrays, that is downstream on the path; and
 in a case where the received data were received from a sensor array, of the plurality of sensor arrays, that is downstream on the path, change the one or more of the sensor settings based on the received data.

6. The system of claim 5, wherein the one or more processors are further configured to: in a case where the received data were received from a sensor array, of the plurality of sensor arrays, that is upstream on the path, not change the one or more of the sensor settings based on the received data.

7. The system of claim 1, wherein the data transmitted to the other sensor arrays include at least some of the sensed data and include respective locations on the path where the sensed data were generated.

8. The system of claim 1, wherein the multiple sensors include one or more of the following: a temperature sensor, an accelerometer, a light sensor, a vibration sensor, a sound sensor, a gyroscope, a color sensor, a humidity sensor, a voltage sensor, a chemical sensor, and a pressure sensor.

9. The system of claim 1, wherein the one or more of the sensor settings include a data-collection rate, a sensitivity, or a direction.

10. The system of claim 1, wherein the part of the path is in the apparatus.

11. The system of claim 10, wherein the apparatus is an image-forming apparatus.

12. A device comprising: 
multiple sensors that are configured to generate sensed data according to sensor settings; a wireless transceiver;
 and one or more processors that are configured to cause the device to while moving along a path, generate the sensed data according to the sensor settings, wherein at least a part of the path is inside an apparatus;
 while moving along the path, receive data from one or more sensors of one or more other devices that are also moving along the path; and 
while moving along the path, change one or more of the sensor settings based on the received data.

13. The device of claim 12, wherein the one or more processors are further configured to cause the device to: iteratively detect locations of the device along the path.

14. The device of claim 12, wherein the one or more processors are further configured to cause the device to: detect an anomaly based on the sensed data; and detect a location of the anomaly along the path.

15. The device of claim 14, wherein the one or more processors are further configured to cause the device to transmit a notification of the anomaly to another device that is moving along the path.

16. The device of claim 12, wherein the sensed data include groups of sensed data, and wherein each group of sensed data is generated at a different location along the path.

17. The device of claim 12, wherein the received data include a notification of an anomaly, and wherein the one or more processors are configured to cause the device to change the one or more of the sensor settings to detect the anomaly.

18. The device of claim 12, wherein the apparatus is an image-forming apparatus, and wherein the path includes an image-forming path in the image-forming apparatus.

19. A method comprising: 
while traveling along a path, controlling two or more sensors to generate sensed data according to one or more sensor settings, wherein at least some of the path is on or in an apparatus, and wherein the two or more sensors move relative to the apparatus while traveling along the path; 
while traveling along the path, receiving data from one or more sensor arrays that are traveling along the path; and 
while traveling along the path, reconfiguring the respective settings of two or more sensors based on the data received from the one or more sensor arrays.

20. The method of claim 19, further comprising: while traveling along the path, transmitting at least some of the sensed data to the one or more sensor arrays.

21. The method of claim 19, wherein the data received from the one or more sensor arrays include a notification of an anomaly, and wherein reconfiguring the two or more sensors includes reconfiguring the two or more sensors to detect the anomaly.

22. The method of claim 19, further comprising: determining respective locations, on the path, of the one or more sensor arrays.








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Matsuura al. Pub. No.: (US 2021/0235358 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Path selection apparatus, path selection method and program).
Wong et al. Pub. No.: (US 2010/0158548 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Flexible nanowire sensors and field-effect devices for testing toner).
McWhirter et al. Pub. No.: (US 2019/0154889 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Manufacturing a balanced polygon mirror).
Kenworthy et al. Pub. No.: (US 2022/0088685 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Real time quality assurance for additive manufacturing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/            Primary Patent Examiner, Art Unit 2446